Stevens, J.,
delivered the opinion of the court.
The brief record in this case reflects the following facts: That on February 13, 1909, one W. B. Martin executed a deed of trust upon his cotton crop for the year 1909 to W.. J. Reeves, trustee, to secure an indebtedness of two hundred, sixteen dollars and fifteen cents owed one J. S. Burdine. In 1911, Reeves, the trustee instituted this action in a justice of the peace court to *559recover from the defendant, Evans Hathcock, the value of a bale of cotton, claimed to have been raised on the Martin place in the year 1909, and purchased by the defendant. After the trial of the case in the justice’s court, there was an appeal to the circuit court of Monroe county; and, on the trial of the case anew in the circuit court, there was a motion to exclude the plaintiff’s testimony, and to grant the defendant a peremptory instruction. This motion was by the court sustained, and, from the judgment entered in favor of appellee Hathcock, this appeal is prosecuted.
The brief testimony offered on behalf of the plaintiff does show that W. B. Martin raised about seven bales of cotton in the crop year 1909; that he and his family picked and deposited in his house about a bale of seed cotton; and that appellee Hathcock, early one morning, came to Martin’s place and loaded this seed cotton in a wagon and hauled it away. Witness Sam Cox, who lived about one hundred and twenty-five yards from Mr. Martin, testified that Hathcock borrowed a basket from the witness to use in loading the cotton; that the wagon was equipped in the usual way for hauling cotton;'that appellee “come and-loaded a bale of cotton early one morning at Will’s residence;” that “it looked like a fair load, about a good bale of cotton, I think;” that it was raised and picked on Martin’s place and was Martin’s cotton; that cotton,was worth that year fourteen cents a pound; that in the usual bale of cotton there would be thirty-two bushels of seed worth thirty-five cents or forty cents a bushel.
The motion by the defendant to exclude the testimony assigns the following reasons: First, that the plaintiff lost the benefit of his lien by “laches, acquiescence and consent;” second, because the plaintiff had not shown any certain quantity of cotton taken'; and, third, because it was not shown that fifty dollars lent, was not paid out of the proceeds of this particular *560bale of cotton. On the first reason assigned, there is no proof either that the trustee or the beneficiary consented for Martin to sell the cotton, and there was no showing that either did anything from which an estoppel could be inferred. We think the proof sufficiently definite as to the amount and value of the cotton taken to authorize a submission of the case to the jury. The failure of plaintiff to show whether the fifty dollars rent due the landlord had been taken care of had no bearing upon the issue in this case unless the defendant had interpleaded the lienholders.

Reversed and remanded.